Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on December 14, 2020.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method of manufacturing a semiconductor device, comprising: (d) forming a third semiconductor region having the second conductivity type so as to expose to the first main surface side in a second region as a formation region of a body diode; (e) forming a forth semiconductor region having the second conductivity type so as to arrange to the second main surface with respect to the third semiconductor region in the second region; (f) forming a fifth semiconductor region having the second conductivity type so as to arrange to the second main surface with respect to the forth semiconductor region in the second region; (g) forming a first groove penetrating through the first and the second semiconductor regions and reaching to the first semiconductor layer; (h) forming a gate electrode in the first groove via a gate insulating film; and (i) forming a metal layer on the first main surface in the first, the second and the third regions as a formation region of a Schottky barrier diode, wherein: an impurity concentration of the forth semiconductor region is lower than that of the third and 
Regarding claim 6, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method of manufacturing a semiconductor device, comprising: (c) forming a third semiconductor region having the second conductivity type so as to arrange to the second main surface with respect to the second semiconductor region in the first region; (d) forming a forth semiconductor region having the second conductivity type so as to expose to the first main surface side in a second region as a formation region of a body diode; (e) forming a first groove penetrating through the second and the third semiconductor regions and reaching to the first semiconductor layer; (f) forming a gate electrode in the first groove via a gate insulating film; and (g) forming a metal layer on the first main surface in the first, the second and the third regions which is a formation region of a Schottky barrier diode, wherein: the first semiconductor region is arranged separately from the forth semiconductor region, a portion of the first semiconductor layer is interposed between the first semiconductor region and the forth 5 semiconductor region, an impurity concentration of the first semiconductor region is lower than that of the forth semiconductor region, the body diode is configured between the first semiconductor region and the first semiconductor layer in the second region, and the Schottky barrier diode is configured between the metal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/Jose R Diaz/Primary Examiner, Art Unit 2815